                Case 2:20-bk-10264-ER         Doc 154 Filed 07/02/20 Entered 07/02/20 17:54:26           Desc
                                               Main Document     Page 1 of 7


                   1   Aram Ordubegian (SBN 185142)
                       M. Douglas Flahaut (SBN 245558)
                   2   Christopher K.S. Wong (SBN 308048)
                       ARENT FOX LLP
                   3   555 West Fifth Street, 48th Floor
                       Los Angeles, CA 90013-1065
                   4   Telephone:    213.629.7400
                       Facsimile:    213.629.7401
                   5   Emails:       aram.ordubegian@arentfox.com
                                     douglas.flahaut@arentfox.com
                   6                 christopher.wong@arentfox.com
                   7   General Bankruptcy and Restructuring Counsel for
                       Debtor and Debtor-In-Possession
                   8
                                                 UNITED STATES BANKRUPTCY COURT
                   9
                                                  CENTRAL DISTRICT OF CALIFORNIA
                10
                                                         LOS ANGELES DIVISION
                11
                       In re                                            Case No. 2:20-bk-10264-ER
                12
                       450 S. WESTERN, LLC, a California                Chapter 11
                13     Limited Liability Company,
                                                                        NOTICE OF JUNE 2020 MONTHLY FEE
                14                                                      STATEMENT OF WILSHIRE
                                           Debtor and Debtor-in-        PARTNERS OF CA, LLC IN ITS ROLE
                15                         Possession                   AS THE DEBTOR’S CHIEF
                                                                        RESTRUCTURING OFFICER
                16

                17

                18             TO    THE      HONORABLE            ERNEST   M.    ROBLES,       UNITED      STATES
                19     BANKRUPTCY JUDGE; AND ALL INTERESTED PARTIES:
                20             PLEASE TAKE NOTICE THAT this Monthly Fee Statement is hereby filed and served
                21     on behalf of Wilshire Partners of CA, LLC, the Court-approved CRO for above-captioned chapter
                22     11 debtor and debtor-in-possession (the “Debtor”) in compliance with those procedures approved
                23     by the Court’s Order Granting Motion for Order (1) Approving Engagement Agreement of
                24     Wilshire Partners of CA LLC and (2) Authorizing Monthly Fee Statement Procedures and
                25     Payment [Dkt. No. 52].
                26             PLEASE TAKE FURTHER NOTICE THAT as set forth in Exhibit 1 hereto Wilshire
                27     Partners of CA, LLC seeks $30,126.90 in fees and expenses at this time for the period beginning
                28
A RENT F OX LLP
ATTORNEYS AT LAW
  LOS ANGELES



                       AFDOCS/22253586.1
Case 2:20-bk-10264-ER   Doc 154 Filed 07/02/20 Entered 07/02/20 17:54:26   Desc
                         Main Document     Page 2 of 7
Case 2:20-bk-10264-ER   Doc 154 Filed 07/02/20 Entered 07/02/20 17:54:26   Desc
                         Main Document     Page 3 of 7




                        EXHIBIT 1
       Case 2:20-bk-10264-ER                  Doc 154 Filed 07/02/20 Entered 07/02/20 17:54:26                                Desc
                                               Main Document     Page 4 of 7




                                                            470 Maylin Street
                                                           Pasadena, CA 91105
                                                                 (EIN: XX-XXXXXXX)
                                                                   (716) 868-8483

Invoice #: 063020                                                                                                               July 2, 2020

450 S. Western, LLC
c/o Joshua Park
450 S. Western Ave. #101
Los Angeles, CA 90020

Invoice for Chief Restructuring Officer (CRO) Services for the period ended 6/30/20:
For professional services rendered as the Chief Restructuring Officer of 450 S. Western, LLC. CRO Services include meetings,
emails, phone conversations and correspondence with attorneys, lenders, financial advisors, brokers, prospective buyers and others as
required to meet the restructuring and operating needs of the company in accordance with the Engagement Agreement effective
December 27, 2019.



                                                                                                                Hours          Fees

Richard Laski - Chief Restructuring Officer Services - per attached schedule                                       59.2   $      29,600.00
Amy Thibodeaux - Accounting and CRO Support Services - per attached schedule                                       24.0   $       4,200.00
         Plus: Amount carried forward from prior month in accordance with Supplemental Declaration dated 1/21/20          $       4,952.50

Total Current Period CRO Services Provided                                                                                $      38,752.50
         Less: Amount to be carried forward to next month in accordance with Supplemental Declaration dated 1/21/20       $      (8,752.50)
Net Invoice for CRO Services provided                                                                                     $     30,000.00


Expenses:
         Round trip mileage to Koreatown (30 miles round trip x $.50) x 3 Trips                                           $           45.00
         Parking at Arent Fox Offices 6/10/20                                                                             $           45.40
         Printing and copying (365 pages at 10 cents per page)                                                            $           36.50
Total Amount of this Invoice                                                                                              $      30,126.90




                                                                                                                                          3
        Case 2:20-bk-10264-ER                     Doc 154 Filed 07/02/20 Entered 07/02/20 17:54:26                                      Desc
                                                   Main Document     Page 5 of 7



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

Arent Fox LLP, Gas Company Tower, 555 West Fifth Street, 48th Floor, Los Angeles, CA 90013.

A true and correct copy of the foregoing document entitled (specify): NOTICE OF JUNE 2020 MONTHLY FEE
STATEMENT OF WILSHIRE PARTNERS OF CA, LLC IN ITS ROLE AS THE DEBTOR’S CHIEF RESTRUCTURING
OFFICER will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d);
and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
7/02/2020 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:



                                                                                            Service information continued on attached page


2. SERVED BY UNITED STATES MAIL:
On (date) 7/02/2020, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.

JUDGE                                                                             UNITED STATES TRUSTEE

Honorable Ernest M. Robles                                                        United States Trustee (LA)
United States Bankruptcy Court                                                    Attn: Hatty K. Yip
255 E. Temple Street, Suite 1560                                                  915 Wilshire Blvd, Suite 1850
Los Angeles, CA 90012                                                             Los Angeles, CA 90017


                                                                                            Service information continued on attached page


3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)            , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.



                                                                                            Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 7/02/2020                   AYLIN SOOKASSIANS                                                  /s/ Aylin Sookassians
 Date                           Printed Name                                                    Signature


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
AFDOCS/22456898.1
        Case 2:20-bk-10264-ER                     Doc 154 Filed 07/02/20 Entered 07/02/20 17:54:26                                      Desc
                                                   Main Document     Page 6 of 7


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

Jesse S Finlayson on behalf of Creditor Philmont Management, Inc.
jfinlayson@ftrlfirm.com, bmendoza@ftrlfirm.com

M Douglas Flahaut on behalf of Debtor 450 S. Western, LLC, a California limited liability company
flahaut.douglas@arentfox.com

Maria L Garcia on behalf of Creditor Committee OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF 450 S.
WESTERN, LLC
Maria.L.Garcia@lewisbrisbois.com

Jeffrey T Gwynn on behalf of Creditor New Creation Engineering and Builders, Inc.
jgwynn@vervelaw.com

Mark S Horoupian on behalf of Interested Party Courtesy NEF
mhoroupian@sulmeyerlaw.com, mhoroupian@ecf.inforuptcy.com;ccaldwell@sulmeyerlaw.com

Christian T Kim on behalf of Interested Party Christian Kim
ckim@dumas-law.com, ckim@ecf.inforuptcy.com

Richard J Laski (TR)
rlaski@wilshirellc.com

John P Lee on behalf of Creditor One Stop Financial Consulting, Inc.
jlee@kspllaw.com, admin@kspllaw.com

John P Lee on behalf of Creditor Richvest Asset Holdings, LLC.
jlee@kspllaw.com, admin@kspllaw.com

Won Lee on behalf of Attorney Square Mixx LA, Inc.
dlee@metallawgroup.com

Won Lee on behalf of Attorney Eunice Y. Tak
dlee@metallawgroup.com

Kenderton S Lynch on behalf of Creditor Evergreen Capital Assets, LP
kenlynchlaw@aol.com

Kenderton S Lynch on behalf of Interested Party Courtesy NEF
kenlynchlaw@aol.com

David W. Meadows on behalf of Creditor G 450 LLC
david@davidwmeadowslaw.com

David W. Meadows on behalf of Creditor G 450, LLC, Pontis Capital, LLC, and Five West Capital, LP
david@davidwmeadowslaw.com

David W. Meadows on behalf of Interested Party Courtesy NEF
david@davidwmeadowslaw.com

Juliet Y Oh on behalf of Interested Party Admire Capital Lending, LLC
jyo@lnbrb.com, jyo@lnbrb.com

Juliet Y Oh on behalf of Interested Party Belmont Two Investment Holdings, LLC
jyo@lnbrb.com, jyo@lnbrb.com

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
AFDOCS/22456898.1
        Case 2:20-bk-10264-ER                     Doc 154 Filed 07/02/20 Entered 07/02/20 17:54:26                                      Desc
                                                   Main Document     Page 7 of 7


Juliet Y Oh on behalf of Interested Party Courtesy NEF
jyo@lnbrb.com, jyo@lnbrb.com

Aram Ordubegian on behalf of Debtor 450 S. Western, LLC, a California limited liability company
ordubegian.aram@arentfox.com

Sagar Parikh on behalf of Creditor SoCal Lien Solutions, LLC
SP@BeverlyHillsLawCorp.com

Dean G Rallis, Jr on behalf of Interested Party Courtesy NEF
drallis@hahnlawyers.com,
marias@hahnlawyers.com;mpham@hahnlawyers.com;drallis@ecf.courtdrive.com;drallis@ecf.inforuptcy.com

Victor A Sahn on behalf of Interested Party Courtesy NEF
vsahn@sulmeyerlaw.com,
pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeyerlaw.com;cblair@e
cf.inforuptcy.com;dlee@metallawgroup.com;dlee@ecf.inforuptcy.com

Lovee D Sarenas on behalf of Creditor Committee OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF 450 S.
WESTERN, LLC
lovee.sarenas@lewisbrisbois.com

United States Trustee (LA)
ustpregion16.la.ecf@usdoj.gov

Christopher K.S. Wong on behalf of Debtor 450 S. Western, LLC, a California limited liability company
christopher.wong@arentfox.com, yvonne.li@arentfox.com

Felix T Woo on behalf of Creditor SINO-US INVESTMENT AND MANAGEMENT CONSULTANT LIMITED
fwoo@ftwlawgroup.com, admin@ftwlawgroup.com

Hatty K Yip on behalf of U.S. Trustee United States Trustee (LA)
hatty.yip@usdoj.gov, hatty.k.yip@usdoj.gov

Timothy J Yoo on behalf of Interested Party Courtesy NEF
tjy@lnbyb.com

2. SERVED BY UNITED STATES MAIL:

SECURED CREDITORS

Evergreen Capital Assets LP
c/o Kevin Hughes                                                                  G450 LLC and Pontis Capital, LLC
Foundation Law Group LLP                                                          c/o Jason S. Kim, Esq
1999 Avenue of the Stars, Suite 1100                                              Blank Rome LLP
Los Angeles, CA 90067                                                             2029 Century Park East, 6th Floor
                                                                                  Los Angeles, CA 90067
Five West Capital, LP
440 S. Vermont #301                                                               Internal Revenue Services
Los Angeles, CA 90020                                                             P.O. Box 7346
                                                                                  Philadelphia, PA 19101-7346
Five West Capital, LP
c/o Jason S. Kim, Esq                                                             Los Angeles County Tax Collector
Blank Rome LLP                                                                    P.O. Box 54018
2029 Century Park East, 6th                                                       Los Angeles, CA 90054
Los Angeles, CA 90067-2907

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
AFDOCS/22456898.1
